Citation Nr: 0025900	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In that rating decision, the RO granted an increased 
rating of 70 percent for the service- connected fracture, 
left femoral head with aseptic necrosis and deformity with 
total left hip replacement (hereinafter, "left hip 
disability"), and denied a claim of entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU).

The header above identifies the veteran's current married 
name, her previous married name during the pendency of this 
appeal, and her maiden name.

This claim was previously before the Board and was remanded 
to the RO in July 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is established for a left hip 
disability, evaluated as 70 percent disabling and a 
lumbosacral spine disability, evaluated as 20 percent 
disabling.  The combined service-connected disability 
evaluation is 80 percent.  

3.  The veteran has a high school education and graduated 
from business college with a certificate in the general area 
of office operations and specifically as an executive/medical 
secretary; she last worked in 1989 as a housekeeper.  

4.  The veteran's service-connected disabilities have not 
rendered her unable to engage in all forms of substantially 
gainful employment consistent with her education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for TDIU is plausible and capable of substantiation, 
and is thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is satisfied that all relevant evidence has been 
obtained and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Factual Background

The veteran claims that she is entitled to TDIU.  The record 
shows that service connection has been established for a left 
hip disability, evaluated as 70 percent disabling and a 
lumbosacral spine disability, evaluated as 20 percent 
disabling.  The combined service-connected disability 
evaluation is 80 percent.  

In a December 1993 statement, the veteran indicated that she 
believed she had been unjustifiably fired from her job at a 
local nursing home because her husband caused trouble for her 
on the job.  She noted she had been told by her employer that 
she was not doing her job.  

In VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, completed in November 
1996, the veteran indicated that the only job she had had in 
the last five years was as a housekeeper at a nursing home 
for three months in 1989.  She claimed that her left hip 
disability prevented her from securing or following any 
substantially gainful occupation.  She stated that attempts 
to get jobs at Boeing, Cessna and in the food industry had 
been unsuccessful and that she gave up trying in 1993, due to 
lack of success.  She indicated that she had completed 4 
years of high school and had completed secretarial training 
at Central Business College in Wichita, Kansas under the VA 
vocational rehabilitation program.  She noted that she had 
been born in June 1951.  

On VA orthopedic examination of the hip in January 1997, the 
veteran complained of constant fear of falling while taking a 
bath.  She indicated that she had more pain in cold weather 
than in warm weather.  If she walked very much, it caused her 
to have severe pain.  She had difficulty and pain getting in 
and out of a pickup truck or a low car, and she had hip pain 
with prolonged riding.  Physical examination noted that she 
walked with a limp using a cane all the time to support her 
walking.  She had pain with any flexion over 100 degrees and 
with all abduction and internal rotation of the left leg.  
She had "fine" internal rotation of her foot, but external 
rotation was not tolerated and was quite painful for her.  
She could not tolerate passive or active motion on any 
external rotation of the leg over five degrees.  She allowed 
internal rotation of the foot to maximum.  X-rays of the left 
hip showed left hip prosthesis with no gross evidence of bony 
absorption noted.  It was noted that a bone scan showed 
abnormal activity surrounding the head of the prosthetic 
device.  It was opined that in light of the veteran's hip 
pain, this activity probably represented arthritic changes or 
possible loosening of the prosthetic device.  There was no 
evidence of osteomyelitis.  On VA general medical examination 
in January 1997, it was noted that there were scars on the 
left hip secondary to the original hip prosthesis, removal of 
the pin, and second hip prosthetic surgery.  The veteran 
denied discomfort or pain from the scars.

A VA memorandum dated in November 1998 reports the contents 
of the veteran's interview with a VA Vocational 
Rehabilitation and Counseling Officer that month.  The only 
work history attested to by the veteran involved working for 
Meadowbrook Manor in Sedgwick, Kansas as a housekeeper for 
about six months sometime in 1993.  She was unable to 
remember the exact dates.  She said she could not do the work 
real well because it involved bending and lifting.  It was 
noted, however, that in person that day and in prior 
documentation the veteran stated that her second husband 
forced her to leave because he wanted more of her time for 
himself.  It was stated there was no evidence that she left 
or was fired because of any disabilities.  She reported that 
during the time she was married to her third husband, they 
had been hired to manage an apartment complex.  She stated 
that her husband wouldn't fix things, do yard work, and in 
general failed to hold up his end of the job.  The veteran 
reported having had no employment other than that mentioned 
above since 1990.  She indicated that she graduated from 
Central Business College in Wichita, Kansas under the Chapter 
31 program with a certificate in the general area of office 
operations and specifically as an executive/medical 
secretary.  This reportedly complimented the type of work she 
did in service where she worked as a personnel specialist.  

The counseling officer concluded that the veteran was able to 
do sedentary types of work with reasonable accommodation.  It 
was noted that the Career Assessment Inventory indicated a 
variety of interests in the conventional (business) fields 
and in the realistic field.  It was further noted that she 
liked to work with her hands and had good typing skills.  The 
counseling officer indicated that it was entirely possible 
that she could work at least part-time if an employer would 
provide a setting where she could sit or stand as the need 
arises.  It was felt that if she chose to participate in 
further training, the areas of computer operations might be a 
good alternative.  It was noted that the only possible 
barrier might be future surgery needed on her hip.  The 
veteran was said to be entirely mobile and able to both walk 
and drive enough to get around, make appointments and so on.  
The counseling officer noted that the veteran had no 
incentive to earn additional funds and had no vision of 
herself as an active participant in the workforce, although 
she was receptive to the idea of doing something out of her 
house.  It was further noted that although she was only 47 
years old, she may be developing an image of herself as a 
disabled, old person whose only goal is to build a structure 
of fiscal and medical support that did not include the 
satisfaction of participation in the workforce herself.  

The veteran was afforded a VA orthopedic examination in 
January 1999.  During physical examination, it was noted that 
the veteran had a very painful range of motion of the left 
hip, especially external rotation and abduction and to a 
lesser degree, internal rotation.  Other movements, including 
bending over to touch her toes and straight leg raising, were 
also restricted due to left hip pain and back pain.  The 
examiner concluded that the veteran could not handle any job 
involving stairs, long distance walking or long periods of 
time standing and that her job should involve a mixture of 
sitting, standing, and moving around.  It was noted that she 
could not carry more than 20 to 30 pounds and that she should 
not be involved in any bending, squatting, stooping or 
prolonged leaning.  The examiner indicated that a sedentary 
job may be appropriate as long as she was given the 
opportunity to stand and walk around at her leisure.  

VA treatment records show that the veteran was hospitalized 
from August 30 to September 3, 1999, and underwent revision 
of the acetabular cup of the left total hip arthroplasty.  
When she was seen in October 1999, she was doing exceedingly 
well.  She used a cane occasionally for long walks, but had 
no complaints of terrible pain.  She had a stable prosthesis 
and good range of motion.  

Pursuant to a VA orthopedic examination in February 2000, the 
examiner opined that the could not handle anything other than 
a sedentary job with alternation of sitting and standing, 
that she should not use any stairs, and that she would 
require a cane for a long time to come.  On physical 
examination, the veteran screamed with pain when the examiner 
touched her back.  No muscle spasm was noted.  Range of 
motion of the spine was flexion to 60 degrees, extension to 
20 degrees, and lateral bending to 20 degrees on the right 
and left.  X-rays revealed the total hip components were in 
excellent position, mild lumbar curvature, and no real sign 
of degenerative arthritis of the lumbosacral spine.  The 
intervertebral disc spaces were intact, and there was no sign 
of spurring.

Analysis

Disability evaluations are administered under the VA's 
Schedule for Rating Disabilities found in 38 C.F.R. Part 4 
and are designed to compensate the veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.

The provisions of 38 C.F.R. § 4.16(a) allow for an award of 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341.

A total disability rating may also be based primarily upon 
the average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not for individual success in overcoming it.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful employment.  See 38 C.F.R. § 4.15.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither her nonservice-connected disabilities nor her 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993); 38 C.F.R. §§ 3.341(a), 4.19.  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).  "Substantially gainful 
employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  For a veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some factor which takes the claimant's case outside the norm 
of such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet.App. at 363; 38 C.F.R. 
4.16(a).

As noted, service connection has been established for left 
hip disability, evaluated as 70 percent disabling and 
limitation of motion of the lumbar spine, evaluated as 20 
percent disabling.  As the veteran has not been shown to 
require crutches, a higher evaluation is not warranted for 
the left hip disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (1999), even with consideration of the veteran's 
complaints of pain, including on use, and flare-ups.  As it 
has been shown the veteran retains lumbar spine flexion to 60 
degrees, and extension and lateral bending on both sides to 
20 degrees, disability comparable to severe limitation of 
motion has not been demonstrated so as to warrant a higher 
evaluation under 38 C.F.R. § 4.72, Diagnostic Code 5292 
(1999), even with consideration of the veteran's complaints 
of pain, including on use and flare-ups.  The combined 
service-connected disability evaluation is 80 percent.  
Although the veteran meets the service-connected disability 
percentage requirements for TDIU pursuant to 38 C.F.R. § 4.16 
("if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more"), no physician has opined that the 
veteran is unemployable by reason of her service-connected 
left hip and low back disabilities.  On the contrary, while 
VA physicians in January 1999 and February 2000 have 
indicated the veteran's inability to pursue jobs that involve 
extensive physical exertion, such as climbing stairs, 
walking, bending, squatting, stooping, lifting or prolonged 
standing, both physicians have determined that the veteran is 
capable of at least sedentary work.  In addition, a VA 
Vocational and Rehabilitation Counseling Officer likewise 
concluded that although the veteran's service-connected 
disabilities would prevent her from doing strenuous physical 
labor, her past educational experience would qualify her for 
sedentary types of work which she could perform with 
reasonable accommodation.  In this regard, the Board notes 
that the veteran has completed high school, and has graduated 
from a business college with a certificate in the general 
area of office operations.  There is no evidence of failed 
vocational rehabilitation efforts in this case. 

Further review of the record reveals no additional evidence 
which supports the conclusion that the veteran's service-
connected disabilities render her unable to obtain or 
maintain substantially gainful employment.  In fact, the 
record as a whole does not reflect any evidence which 
specifically identifies that the veteran is unemployable due 
solely to her service-connected disabilities.  In this 
regard, the veteran has alternately reported that she was 
"fired" from her last job because her husband caused 
trouble for her on the job and that he "forced" her to 
leave because he wanted to spend more time with her.  

In sum, the available competent evidence shows the veteran to 
be employable in at least a sedentary capacity.  The only 
evidence refuting such conclusion are statements made by the 
veteran.  As lay statements, such assertions are not 
competent to establish a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  For the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim as to the issue of entitlement to TDIU 
benefits.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 


- 7 -




- 1 -


